DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to an object manufactured from a duplex stainless steel.
Group II, claim(s) 12-16, drawn to a method for manufacturing an object.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising less than or equal to 0.04 C, less than or equal to 0.6 Si, 0.8-10 Mn, 21-28 Cr, 4-9 Ni, 0.9-4.5 Mo, 0.1-0.45 N, less than or equal to 0.5 Cu, less than or equal to 0.1 V, less than or equal to 0.01 P, less than or equal to 0.006 S, and the balance Fe and unavoidable impurities, and a microstructure of 55-75 vol% austenite and 25-45 vol% ferrite, and where there are alternating layers parallel with the plane of the object having an average thickness less than or equal to 4.5 µm, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shi  Shimamoto and Shimamoto as modified by Ishimaru teach the claim elements laid out below.

During a telephone conversation with Jeffrey Killian on 4/27/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-11 and 17-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "essentially" and “about” in claim 1 are relative terms which render the claim indefinite.  The terms "essentially" and “about” are not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  No empirical method of determination is given as to what would comprise the claimed layers being "essentially parallel" with the 
The term “about” in claims 1, 4, and 18 is a relative term which renders the claims indefinite.  The term “about” is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  No empirical method of determination is given as to what the maximum average layer thickness should be since it is unclear how close to the specified values "about" allows for. The claim shall be interpreted as requiring the average layer thickness to be within the ranges specified without the term "about" being present.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation 24-28 wt%, and the claim also recites 26-28 wt% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The claim shall be interpreted as requiring the narrower range.
Claims 2-3, 5-7, 9-11 and 17 are rejected due to dependence upon Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al. (JP-2016084523-A), hereinafter Shimamoto, references are made to the English translation obtained from EPO.
	Regarding Claims 1, 3, 5-9, and 17, Shimamoto teaches a duplex stainless steel (P. 1 Par. 1) containing the elements and microstructure shown in Table 1.
Table 1
Element
Claim 1
Claims 3 and 5-9
Shimamoto
Citation
Relationship
C
≤ 0.04

0.06 or less
P. 4 Par. 4
Overlapping
Si
≤ 0.6

0.1-1
P. 4 Par. 5
Overlapping
Mn
0.8-10
Claim 5: 2-5
0.1-2
P. 4 Par. 6
Overlapping
Cr
21-28
Claim 8: 26-28
24-28
P. 5 Par. 3
Within Claim 1Overlapping Claim 8
Ni
4-9
Claim 9: 7-9
3-9
P. 5 Par. 2
Overlapping
Mo
0.9-4.5
Claim 7: 2-4
2-5
P. 5 Par. 4
Overlapping
N
0.1-0.45
Claim 6: 0.3-0.42
0.2-0.45
P. 5 Par. 5
Within Claim 1Encompassing Claim 6
Cu
≤ 0.5

0.1-1.5
P. 6 Par. 3
Overlapping
V
≤ 0.1

0.01-0.5
P. 6 Par. 4
Overlapping
P
≤ 0.01

0.01 or less
P. 4 Par. 7
The same
S
≤ 0.006

0.003 or less
P. 4 Par. 8
Within






Microstructure





Austenite
55-75
Claim 3: 55-70
Claim 17: 65-70
30-70
P. 4 Par. 2
Overlapping
Ferrite
25-45
Claim 3: 30-45
Claim 17: 30-35
30-70
P. 4 Par. 2
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Shimamoto does not explicitly teach the claimed alternating layers of ferrite phase and austenite phase, said alternating layers are parallel with the plane of the object and said alternating layers have an average layer thickness less than or equal to 4.5 µm.
	Examiner notes that according to P. 5 L. 16-24 of the instant specification, hot working at 1050-1300˚C will form layers of austenite and ferrite phase with a thickness higher than the final object. 
	Shimamoto further teaches hot forging at 1000-1200˚C followed by cold rolling (P. 7 Par. 9 – P. 8 Par. 1) and does not specify the deformation produced by the cold rolling, which overlaps the specification’s hot working at 1050-1300˚C and encompasses the specification’s cold working at a deformation of at least 10%.
	Since Shimamoto teaches the composition and processing according to the specification, a person having ordinary skill in the art would expect the steel according to Shimamoto to exhibit the claimed alternating layers of ferrite phase and austenite phase, said alternating layers are parallel with the plane of the object and said alternating layers have an average layer thickness less than or equal to 4.5 µm.

Regarding Claim 2, Shimamoto teaches the claim elements as discussed above. According to the compositions discussed above, Shimamoto teaches a value of Cr + 3.3Mo + 16N of 33.8-51.7 which is within the claimed PRE greater than 28 wherein PRE is defined as PRE=Cr + 3.3Mo + 16N.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	
	Regarding Claims 4 and 18, Shimamoto teaches the claim elements as discussed above. 
	Shimamoto does not explicitly teach the claimed average ferrite or austenite thickness is between 0.01 to 4.5 µm of claim 4 or the claimed average ferrite or austenite thickness is between 1 to 4.2 µm of claim 18.
	Since Shimamoto teaches the composition and processing according to the specification as discussed above, a person having ordinary skill in the art would further expect the steel according to .


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al. (JP-2016084523-A), hereinafter Shimamoto, references are made to the English translation obtained from EPO, in view of Naumann et al. (US-20140234153-A1), hereinafter Naumann.
Regarding Claim 11, Shimamoto teaches the claim elements as discussed above. 
Shimamoto does not explicitly teach the claimed spring comprising the object according to claim 1.
Naumann teaches that an austenitic-ferritic structure which is corrosion resistant is particularly well suited for springs ([0054]) and Naumann further teaches an austenitic-ferritic steel having a composition which encompasses the steel according to Shimamoto or Shimamoto as modified by Ishimaru.
Since Naumann teaches that a steel such as that taught by Shimamoto is well suited for use as a spring, a person having ordinary skill in the art would find it obvious to use the steel according to Shimamoto as a spring which comprises the claimed spring comprising the object according to claim 1.


Claims 1-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al. (JP-2016084523-A), hereinafter Shimamoto, references are made to the English translation obtained from EPO, in view of Ishimaru et al. (JP-2010059541-A), hereinafter Ishimaru, references are made to the English translation obtained from Google Patents.

Shimamoto does not explicitly teach the claimed alternating layers of ferrite phase and austenite phase, said alternating layers are parallel with the plane of the object and said alternating layers have an average layer thickness less than or equal to 4.5 µm.
	Examiner notes that according to P. 5 L. 16-24 of the instant specification, hot working at 1050-1300˚C will form layers of austenite and ferrite phase with a thickness higher than the final object. Further according to P. 5 L. 26 – P. 6 L. 4, following the hot working cold working is performed at a deformation of at least 10% to obtain the final object.
Ishimaru teaches a ferritic and austenitic stainless steel (P. 2 Par. 9) having a composition encompassing that of Shimamoto (P. 3 Par. 3) which is processed by hot rolling at 900-1100˚C to a thickness of 4 mm followed by cold rolling to a thickness of 1 mm in order to beneficially obtain good ingot cracking resistance (P. 4 Par. 19 - P. 5 Par. 1). 
It would be obvious to a person having ordinary skill in the art to have utilized the overlapping ranges of processing of Shimamoto and Ishimaru of hot rolling at 1000-1100˚C followed by cold rolling by at least 75% deformation in order to beneficially obtain good ingot cracking resistance.
Since Shimamoto as modified by Ishimaru teaches the composition and processing according to the specification, a person having ordinary skill in the art would expect the steel according to Shimamoto as modified by Ishimaru to exhibit the claimed alternating layers of ferrite phase and austenite phase, said alternating layers are parallel with the plane of the object and said alternating layers have an average layer thickness less than or equal to 4.5 µm.

Regarding Claim 2, Shimamoto as modified by Ishimaru teaches the claim elements as discussed above. According to the compositions discussed above, Shimamoto as modified by Ishimaru teaches a 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	
	Regarding Claims 4 and 18, Shimamoto as modified by Ishimaru teaches the claim elements as discussed above. 
	Shimamoto as modified by Ishimaru does not explicitly teach the claimed average ferrite or austenite thickness is between 0.01 to 4.5 µm of claim 4 or the claimed average ferrite or austenite thickness is between 1 to 4.2 µm of claim 18.
	Since Shimamoto as modified by Ishimaru teaches the composition and processing according to the specification as discussed above, a person having ordinary skill in the art would further expect the steel according to Shimamoto as modified by Ishimaru to exhibit the claimed average ferrite or austenite thickness is between about 0.01 to about 4.5 µm of claim 4 and further exhibit the claimed average ferrite or austenite thickness is between 1 to 4.2 µm of claim 18.


Regarding Claim 10, Shimamoto as modified by Ishimaru teaches the claim elements as discussed above. 
	Shimamoto as modified by Ishimaru does not explicitly teach the claimed object being a sheet, strip, or wire.
	Ishimaru teaches the use of the steel produce a thin sheet steel (P. 5 Par. 1) which is within the claimed object being a sheet, strip, or wire.
.


	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al. (JP-2016084523-A), hereinafter Shimamoto, references are made to the English translation obtained from EPO, in view of Ishimaru et al. (JP-2010059541-A), hereinafter Ishimaru, references are made to the English translation obtained from Google Patents, and in view of Naumann et al. (US-20140234153-A1), hereinafter Naumann.
Regarding Claim 11, Shimamoto as modified by Ishimaru teaches the claim elements as discussed above. 
Shimamoto as modified by Ishimaru does not explicitly teach the claimed spring comprising the object according to claim 1.
Naumann teaches that an austenitic-ferritic structure which is corrosion resistant is particularly well suited for springs ([0054]) and Naumann further teaches an austenitic-ferritic steel having a composition which encompasses the steel according to Shimamoto or Shimamoto as modified by Ishimaru.
Since Naumann teaches that a steel such as that taught by Shimamoto as modified by Ishimaru is well suited for use as a spring, a person having ordinary skill in the art would find it obvious to use the steel according to Shimamoto as modified by Ishimaru as a spring which comprises the claimed spring comprising the object according to claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB JAMES GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736